Clark, J.:
The defendant was tried for breach of the following city ordinance: “Sec. 2. That all disorderly con-duct_within the city limits shall subject the offender to a fine of $10 for each offence.” “Sec. 3. That if any person shall commit a breach of the peace or engage in any riotous or disprderly conduct within the limits of the city he shall pay a fine of $50 \ provided, that this section shall not be construed to relieve the Mayor from the duty of binding over the offender, according to law, if the offence-is one properly triable before a higher court.”
The ordinances are valid under the ruling in several *719cases that the town may forbid- by ordinance “disorderly conduct” which from the evidence did not amount to an indictable nuisance or other offence forbidden by the general law of the State. State v. Cainan, 94 N. C., 880; State v. Debnam, 98 N. C.,“ 712; State v. Warren, 113 N. C., 683; State v. Horne, 115. N. C., 739. Disorderly conduct per se is not forbidden, by the general State law. There are acts amounting to disorderly conduct which come under the ban of the general law and there are other acts not amounting to criminal offences against the State which would also be disorderly conduct. To this latter class of cases do the city ordinances against disorderly conduct apply.
In State v. Cainan, supra, MerribioN, J., says of a somewhat similar ordinance : “The ordinance has reference to and forbids such acts and conduct of persons as are offensive and deleterious to society, particularly in dense populations, as in cities or towns, but which do not se constitute criminal offences under the general law of the State.” The same is repeated and elaborated in State v. Debnam. The court told the jury that if they were satisfied beyond a reasonable doubt that the defendant used the language testified to by the witness Burnett (the only witness for the State as to the language used) in a public restaurant in a violent and abusive manner and in a voice so loud that it could have been heard on the street, the defendant was guilty and that it made no difference if he uttered a profane expression but a single time provided it was uttered in the manner described. This brings the present casé so exactly under the ruling in State v. Debnam and State v. Cainan, supra, the facts in those cases being very similar to those in this, that no further discussion is needed. His Honor charged that, if the facts were as testified to by the defendant, he was not guilty.- Both *720the prosecuting witness and the defendant testified that the latter called the witness “a damned highway robber.” His Honor correctly held that this and the other language testified to by Burnett, if used in the loud and boisterous' manner he stated, would make the defendant guilty. Such conduct is not amenable to the State law, for the language was not so repeated and so public as to become a nuisance to the public. State v. Jones, 31 N. C., 38. It was not properly cognizable only under the town ordinance. Such conduct as that testified to by the prosecuting witness is not prohibited by the general State law, yet it would, if it could not be punished by the city ordinance, become a serious annoyance to the public passing along the streets hearing such loud, boisterous and unseemly language and threats of violence.
No Error.